Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 21, 22, 24-28, 39 and 41-50 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Slack (US 2002/0053101 A1) teaches an apparatus comprising a lens couple to a face blank and covering a facepiece; and a feedback system including a display apparatus coupled to the facepiece. 
However, Slack does not teach “a recording device positioned external to the lens, the recording device having a main housing, the recording device being operable to communicate data with the display apparatus; and, a second power source disposed within the main housing of the recording device, the second power source supplying power to the recording device” as to claim(s) 21; or “a lower section extending from a distal end of the lens, the power source being disposed between the lower section and the facepiece” as to claim(s) 39; or “a recording device positioned external to the lens, the recording device being operable to communicate data with the display apparatus; and, a conduit for supplying power from the power source to the recording device” as to claim(s) 41; or “wherein the display apparatus comprises: a chassis coupled to a chassis cover, the chassis including a flange partially encircling a retaining flange of the facepiece; and an eye piece pivotably coupled to the chassis, the eye piece housing an optic and a display” as to claim(s) 42. 
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 2, 2022